F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                               MAY 30 2001
                           FOR THE TENTH CIRCUIT
                                                          PATRICK FISHER
                                                                    Clerk

KENNETH L. HUFFMAN;
RICHARD T. HUFFMAN;
KAYLEEN H. PUGH, individually,
and as Trust Beneficiaries,

             Plaintiffs,

      and

NELLIE D. HUFFMAN
INTERVIVOS TRUST,

             Plaintiff-Appellant,

v.
                                                 No. 99-4057
RIVERTON CITY CORPORATION;                  (D.C. No. 97-CV-37-C)
DAVID MURPHY, individually, and                    (D. Utah)
in his official capacity as Riverton
City Engineer; WILLIAM WAY,
individually, and in his official
capacity as Riverton City
Administrator; KEN LEETHAM,
individually, and in his official
capacity as Assistant City
Administrator, Riverton City;
BRENT BENNETT, individually, and
in his official capacity as Riverton
City Public Works Director; SCOTT
HILL, individually, and in his official
capacity as Riverton City Water
Director; SANDRA LLOYD,
individually, and in her official
capacity as Riverton City Mayor,

             Defendants - Appellees.



                           ORDER AND JUDGMENT             *




Before EBEL , ANDERSON , and KELLY , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Plaintiff Nellie D. Huffman Intervivos Trust purports to appeal from two

orders of the district court that denied its motion for attorney’s fees following its

acceptance of defendants’ offer of judgment before trial. Defendants challenge

our jurisdiction over this appeal. Plaintiff maintains that its appeal is from the




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
district court’s February 1, 1999 and March 11, 1999    1
                                                            orders denying attorney’s

fees, and its March 22, 1999 notice of appeal confers jurisdiction on this court.

Defendants argue that plaintiff failed to timely file a supplemental notice of

appeal after the district court entered its final order denying attorney’s fees on

November 30, 1999, and that plaintiff’s earlier notice of appeal was fatally

premature.

        We agree with defendants that the district court’s February 1, 1999 and

March 11, 1999 orders are not final on the collateral issue of attorney’s fees. As

a result, plaintiff’s failure to timely file a supplemental notice of appeal after the

district court entered its final order denying attorney’s fees on November 30,

1999, leaves us without jurisdiction to consider plaintiff’s appeal on that issue.

EEOC v. Wal-Mart Stores, Inc.    , 187 F.3d 1241, 1250 (10th Cir. 1999).

        DISMISSED.

                                                       Entered for the Court



                                                       David M. Ebel
                                                       Circuit Judge




1
        The district court’s order is dated March 10, but was filed on March 11,
1999.

                                          -3-